UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31st Date of reporting period: April 30, 2014 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of April 30, 2014 Market Value Shares ($000) Common Stocks (98.0%) Australia (12.2%) Iluka Resources Ltd. 13,500,000 112,156 1 OZ Minerals Ltd. 30,000,000 103,247 *,^,1 Aquila Resources Ltd. 24,000,000 55,984 * Resolute Mining Ltd. 25,500,000 14,414 *,^,1 St. Barbara Ltd. 60,536,881 12,169 *,1 Equatorial Resources Ltd. 10,082,288 4,764 *,1 Galaxy Resources Ltd. 86,393,638 4,655 *,1 Reed Resources Ltd. 70,492,923 1,509 * Galaxy Resources Ltd. Warrants Exp. 12/31/2014 18,750,000 157 *,1 Apex Minerals NL 55,654,166 — Belgium (8.3%) Umicore SA 4,300,000 Canada (37.1%) *,1 Dominion Diamond Corp. 11,045,837 138,772 1 Nevsun Resources Ltd. 37,839,800 137,059 Potash Corp. of Saskatchewan Inc. 3,500,000 126,518 Agnico Eagle Mines Ltd. 3,900,000 115,284 * Kinross Gold Corp. 28,000,000 113,680 * Osisko Mining Corp. 11,213,452 80,312 Goldcorp Inc. (NYSE Shares) 1,950,933 48,227 Centerra Gold Inc. 9,300,000 47,686 * Primero Mining Corp. 5,769,300 36,478 Alamos Gold Inc. 2,500,000 23,379 * Mountain Province Diamonds Inc. 3,000,000 13,781 ^ Alacer Gold Corp. 4,950,000 11,832 SEMAFO Inc. 2,169,686 8,116 * B2Gold Corp. 1,860,800 5,348 *,^,1 Belo Sun Mining Corp. 20,000,000 5,018 * True Gold Mining Inc. 13,000,000 4,744 Goldcorp Inc. 183,500 4,532 Eldorado Gold Corp. 710,600 4,331 * New Gold Inc. 800,800 4,048 Yamana Gold Inc. 482,700 3,616 * B2Gold Corp. (AMEX Shares) 1,000,000 2,890 *,2 Kaminak Gold Corp. Class A 3,660,000 2,671 *,^ Kirkland Lake Gold Inc. 688,000 1,940 * NovaCopper Inc. 1,438,844 1,612 *,^ Bear Creek Mining Corp. 477,800 636 *,^ Luna Gold Corp. 342,500 328 * True Gold Mining Inc. Warrants Exp. 8/18/2014 6,500,000 178 France (1.4%) Imerys SA 413,418 Papua New Guinea (0.0%) * Bougainville Copper Ltd. 2,000,000 Russia (1.6%) Uralkali OJSC GDR 1,850,000 United Kingdom (23.6%) Johnson Matthey plc 3,800,000 210,218 BHP Billiton plc 3,500,000 113,627 1 Hochschild Mining plc 38,210,686 106,646 1 African Barrick Gold plc 22,255,000 93,361 Randgold Resources Ltd. ADR (NASDAQ Shares) 449,125 35,962 Randgold Resources Ltd. ADR 257,400 20,610 Petropavlovsk plc 9,075,103 10,445 Randgold Resources Ltd. 100,000 8,038 United States (13.8%) 1 AMCOL International Corp. 2,998,000 137,458 Mosaic Co. 1,950,000 97,578 Newmont Mining Corp. 3,600,000 89,388 Royal Gold Inc. 354,300 23,455 ^ Gold Resource Corp. 500,000 2,305 Total Common Stocks (Cost $3,147,585) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 2,861 Total Precious Metals (Cost $1,212) Coupon Temporary Cash Investment (3.1%) Money Market Fund (3.1%) 3,4 Vanguard Market Liquidity Fund (Cost 0.124% 79,586,840 79,587 Total Investments (101.2%) (Cost $3,228,384) Other Assets and Liabilities-Net (-1.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $9,150,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Restricted security represents 0.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $14,418,000 of collateral received for securities on loan. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or Precious Metals and Mining Fund whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the latest quoted bid prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North America 1,290,529 2,671 — Common Stocks—Other 35,962 1,161,064 — Precious Metals — 2,861 — Temporary Cash Investments 79,587 — — Total 1,406,078 1,166,596 — D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Jan. 31, 2014 from Apr. 31, 2014 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) African Barrick Gold plc 82,897 — 3,245 447 93,361 Precious Metals and Mining Fund AMCOL International Corp. 102,142 — — 600 137,458 Apex Minerals NL — Aquila Resources Ltd. 52,981 — 2,188 — 55,984 Belo Sun Mining Corp. 7,093 — — — 5,018 Dominion Diamond Corp. 165,650 — 4,607 — 138,772 Equatorial Resources Ltd. 5,118 — — — 4,764 Galaxy Resources Ltd. 5,066 — — — 4,655 Glory Resources Ltd. 4,912 — 5,132 — — Hochschild Mining plc 98,261 — 2,449 — 106,646 Nevsun Resources Ltd. 138,958 — — 1,153 137,059 OZ Minerals Ltd. 92,430 — — 2,708 103,247 Panoramic Resources Ltd. 4,509 — 8,194 — — Petropavlovsk plc 15,010 — 5,656 — NA 1 Reed Resources Ltd. 3,377 — 175 — 1,509 St. Barbara Ltd. 16,588 — — — 12,169 794,992 4,908 800,642 1 Not applicable — At April 30, 2014, the security was still held, but the issuer was no longer an affiliated company of the fund. E. At April 30, 2014, the cost of investment securities for tax purposes was $3,390,349,000. Net unrealized depreciation of investment securities for tax purposes was $817,675,000, consisting of unrealized gains of $113,026,000 on securities that had risen in value since their purchase and $930,701,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Fund Schedule of Investments As of April 30, 2014 Market Value Shares ($000) Common Stocks (96.8%) United States (74.9%) Biotechnology (10.4%) Amgen Inc. 8,213,855 917,898 *,1 Vertex Pharmaceuticals Inc. 11,807,500 799,368 * Regeneron Pharmaceuticals Inc. 2,506,100 744,036 * Incyte Corp. Ltd. 7,795,343 378,542 * Alkermes plc 5,589,535 258,572 *,1 Alnylam Pharmaceuticals Inc. 4,973,900 246,357 * Biogen Idec Inc. 559,700 160,701 * Gilead Sciences Inc. 1,879,100 147,491 * Cubist Pharmaceuticals Inc. 1,323,142 92,699 * Ironwood Pharmaceuticals Inc. Class A 3,901,498 42,995 Chemicals (0.6%) Monsanto Co. 1,835,700 203,212 Food & Staples Retailing (2.5%) Walgreen Co. 8,538,500 579,764 CVS Caremark Corp. 4,388,100 319,103 Health Care Equipment & Supplies (11.0%) Medtronic Inc. 11,336,900 666,836 * Boston Scientific Corp. 39,743,200 501,162 * Edwards Lifesciences Corp. 5,067,100 412,817 Covidien plc 4,994,700 355,872 St. Jude Medical Inc. 5,420,900 344,064 Abbott Laboratories 7,591,400 294,091 Becton Dickinson and Co. 2,505,300 283,174 * CareFusion Corp. 5,661,354 221,132 CR Bard Inc. 1,526,200 209,593 Zimmer Holdings Inc. 1,779,800 172,285 * Hologic Inc. 7,379,300 154,855 DENTSPLY International Inc. 2,826,100 126,129 Stryker Corp. 1,433,500 111,455 * Intuitive Surgical Inc. 297,800 107,714 * NuVasive Inc. 1,628,303 54,890 Health Care Providers & Services (18.2%) UnitedHealth Group Inc. 20,267,500 1,520,873 McKesson Corp. 6,770,000 1,145,416 Humana Inc. 6,226,994 683,413 Cigna Corp. 6,702,300 536,452 Aetna Inc. 6,618,683 472,905 WellPoint Inc. 3,675,200 370,019 Universal Health Services Inc. Class B 4,484,600 366,795 * HCA Holdings Inc. 6,746,600 350,823 Cardinal Health Inc. 5,043,241 350,556 * Express Scripts Holding Co. 3,265,000 217,384 * IMS Health Holdings Inc. 6,906,363 163,957 * Community Health Systems Inc. 3,933,804 149,052 Owens & Minor Inc. 3,000,000 100,620 * WellCare Health Plans Inc. 1,061,500 71,619 * Tenet Healthcare Corp. 1,400,000 63,112 * MEDNAX Inc. 805,600 47,732 * Community Health Systems Inc. Rights 18,834,700 1,132 Health Care Technology (2.0%) * Cerner Corp. 11,992,300 615,205 * Allscripts Healthcare Solutions Inc. 8,542,653 130,019 Life Sciences Tools & Services (3.9%) Agilent Technologies Inc. 5,624,200 303,932 * Illumina Inc. 2,160,500 293,504 * Quintiles Transnational Holdings Inc. 5,636,278 265,638 *,1 PAREXEL International Corp. 5,077,400 230,260 * Covance Inc. 2,246,400 198,312 * Bruker Corp. 3,285,758 67,884 PerkinElmer Inc. 1,441,400 60,495 Pharmaceuticals (26.3%) Merck & Co. Inc. 33,889,948 1,984,595 *,1 Forest Laboratories Inc. 17,132,266 1,574,627 Bristol-Myers Squibb Co. 30,007,861 1,503,094 Eli Lilly & Co. 22,384,300 1,322,912 * Actavis plc 4,937,100 1,008,798 Pfizer Inc. 14,198,822 444,139 Perrigo Co. plc 3,021,052 437,630 *,1 Hospira Inc. 8,375,170 383,583 Zoetis Inc. 10,798,417 326,760 * Mylan Inc. 4,775,700 242,510 * Salix Pharmaceuticals Ltd. 1,824,545 200,700 *,1 Medicines Co. 4,700,058 125,021 Total United States International (21.9%) Belgium (2.1%) ^ UCB SA 9,345,949 766,627 Canada (0.4%) * Catamaran Corp. 4,221,183 159,350 Denmark (0.2%) H Lundbeck A/S 2,224,230 64,825 France (0.8%) Sanofi 2,246,638 242,460 Ipsen SA 1,094,832 48,611 Ireland (0.1%) *,1 Prothena Corp. plc 1,327,524 29,205 Israel (1.1%) Teva Pharmaceutical Industries Ltd. ADR 8,174,300 399,396 Japan (6.6%) Astellas Pharma Inc. 66,980,700 746,801 Takeda Pharmaceutical Co. Ltd. 7,197,300 323,736 Daiichi Sankyo Co. Ltd. 18,620,700 312,349 Shionogi & Co. Ltd. 15,958,254 279,723 Eisai Co. Ltd. 6,450,300 249,105 Chugai Pharmaceutical Co. Ltd. 5,621,700 141,885 * Olympus Corp. 3,797,100 115,980 Ono Pharmaceutical Co. Ltd. 1,415,800 112,292 Mitsubishi Tanabe Pharma Corp. 6,231,500 85,448 Kyowa Hakko Kirin Co. Ltd. 1,905,000 21,694 Switzerland (6.2%) Roche Holding AG 3,758,947 1,102,673 Novartis AG 8,481,724 737,338 * Actelion Ltd. 2,403,582 236,642 Roche Holding AG (Bearer) 664,320 193,927 United Kingdom (4.4%) AstraZeneca plc 19,583,434 1,545,830 Smith & Nephew plc 2,385,540 37,199 Total International Total Common Stocks (Cost $19,783,188) Temporary Cash Investments (3.8%) Face Maturity Amount Coupon Date ($000) Repurchase Agreements (0.9%) Bank of America Securities, LLC (Dated 4/30/14, Repurchase Value $11,500,000, collateralized by Government National Mortgage Assn. 4.500%, 9/20/43, with a value of $11,730,000) 0.050% 5/1/14 11,500 11,500 Barclays Capital Inc. (Dated 04/30/14, Repurchase Value $2,500,000, collateralized by U.S. Treasury Note/Bond 2.125%, 1/31/21, with a value of $2,550,000) 0.040% 5/1/14 2,500 2,500 Barclays Capital Inc. (Dated 4/30/14, Repurchase Value $125,001,000, collateralized by Federal Home Loan Mortgage Corp. 5.500%- 9.000%, 6/1/40-9/1/40, Federal National Mortgage Assn. 1.329%-5.500%, 2/1/22- 6/1/43, and Government National Mortgage Assn. 3.000%-6.000%, 12/15/36-11/20/43, with a value of $127,500,000) 0.050% 5/7/14 125,000 125,000 BNP Paribas Securities Corp. (Dated 4/30/14, Repurchase Value $12,400,000, collateralized by Federal National Mortgage Assn. 4.000%, 4/1/26, and U.S. Treasury Note/Bond 0.375%, 4/30/16, with a value of $12,648,000) 0.060% 5/1/14 12,400 12,400 HSBC Bank USA (Dated 04/30/14, Repurchase Value $5,000,000, collateralized by Fannie Mae Corp. 4.000%-4.500%, 9/1/43-12/1/43 with a value of $5,101,000) 0.050% 5/1/14 5,000 5,000 HSBC Bank USA (Dated 4/30/14, Repurchase Value $180,000,000, collateralized by Fannie Mae Corp. 3.000%-6.500%, 11/1/22-1/1/53 with a value of $183,601,000) 0.050% 5/1/14 180,000 180,000 Morgan Stanley & Co., Inc. (Dated 04/30/14, Repurchase Value $3,800,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%-4.000%, 7/1/42-1/1/44, and Federal National Mortgage Assn. 3.500%-4.500%, 6/1/27- 1/1/44, with a value of $3,876,000) 0.070% 5/1/14 3,800 3,800 U.S. Government and Agency Obligations (0.8%) 2 Federal Home Loan Bank Discount Notes 0.065% 5/21/14 201,500 201,496 2 Federal Home Loan Bank Discount Notes 0.080% 7/30/14 43,850 43,843 2 Federal Home Loan Bank Discount Notes 0.070% 8/1/14 23,305 23,301 3 United States Treasury Bill 0.030% 7/17/14 15,001 15,001 Commercial Paper (1.6%) General Electric Capital Corp. 0.140% 7/9/14 200,000 199,932 General Electric Capital Corp. 0.170% 9/9/14 200,000 199,828 The Coca-Cola Co. 0.090% 6/25/14 53,000 52,989 The Coca-Cola Co. 0.140% 8/6/14 63,000 62,964 The Coca-Cola Co. 0.170% 9/18/14 50,000 49,954 Money Market Fund (0.5%) 4,5 Vanguard Market Liquidity Fund 0.124% 191,400,000 191,400 Total Temporary Cash Investments (Cost $1,380,994) Total Investments (100.6%) (Cost $21,164,182) Other Assets and Liabilities-Net (-0.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $180,355,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Securities with a value of $95,000 have been segregated as collateral for open forward currency contracts. 4 Includes $191,400,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Va nguard. Rate shown is the 7-day yield. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Health Care Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks – U.S. 27,238,285 — — Common Stocks - International 587,951 7,365,145 — Temporary Cash Investments 191,400 1,189,508 — Forward Currency Contracts—Liabilities — (1,328) — Total 28,017,636 8,553,325 — E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2014, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Health Care Fund Bank of America 05/14/14 USD 395,806 JPY 40,515,356 (525) HSBC 05/14/14 USD 209,303 JPY 21,452,919 (555) BNP Paribas 05/14/14 USD 101,604 JPY 10,411,942 (248) (1,328) JPY—Japanese yen. USD—U.S. dollar. F. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Jan 31, 2014 from April 30, 2014 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alnylam Pharmaceuticals, Inc. 343,441 55,543 — — 246,357 Forest Laboratories Inc 1,768,013 — 878,036 — 1,574,627 Hospira Inc. NA 1 15,489 — — 383,583 Medicines Co. 159,864 3,018 — — 125,022 PAREXEL International Corp. 234,566 12,150 — — 230,260 Prothena Corp. plc 41,074 — — — 29,206 Vertex Pharmaceuticals Inc. NA 1 58,739 — — 799,368 UCB SA 661,141 — — — NA 2 3,208,099 — 3,388,423 1 Not applicable — At January 31, 2014, the issuer was not an affiliated company of the fund. 2 Not applicable — At April 30, 2014 the security was still held, but the issuer was no longer an affiliated company of the fund. G. At April 30, 2014, the cost of investment securities for tax purposes was $21,233,187,000. Net unrealized appreciation of investment securities for tax purposes was $15,339,102,000, consisting of unrealized gains of $15,568,266,000 on securities that had risen in value since their purchase and $229,164,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Fund Schedule of Investments As of April 30, 2014 Market Value Shares ($000) Common Stocks (96.3%) 1 United States (61.1%) Construction & Engineering (0.2%) KBR Inc. 937,200 23,777 Energy Equipment & Services (9.8%) Schlumberger Ltd. 5,349,319 543,223 Baker Hughes Inc. 4,400,370 307,586 Halliburton Co. 3,846,172 242,578 Ensco plc Class A 2,366,024 119,366 * SEACOR Holdings Inc. 875,753 73,029 Nabors Industries Ltd. 123,200 3,144 Patterson-UTI Energy Inc. 88,300 2,873 National Oilwell Varco Inc. 25,976 2,040 Helmerich & Payne Inc. 10,100 1,097 Transocean Ltd. 11,827 509 Oil, Gas & Consumable Fuels (50.7%) Exxon Mobil Corp. 11,124,994 1,139,311 Chevron Corp. 5,172,340 649,232 Pioneer Natural Resources Co. 2,316,765 447,761 EOG Resources Inc. 4,161,882 407,864 Cabot Oil & Gas Corp. 9,039,514 355,072 CONSOL Energy Inc. 7,556,085 336,321 Anadarko Petroleum Corp. 2,914,600 288,604 Range Resources Corp. 3,151,190 285,025 Occidental Petroleum Corp. 2,613,923 250,283 EQT Corp. 2,089,970 227,786 Noble Energy Inc. 3,015,678 216,465 * Southwestern Energy Co. 4,192,585 200,741 Valero Energy Corp. 3,398,684 194,303 Phillips 66 2,295,884 191,063 Marathon Petroleum Corp. 1,989,650 184,938 ConocoPhillips 2,260,909 168,008 Denbury Resources Inc. 8,530,204 143,478 Energen Corp. 1,704,417 132,791 Devon Energy Corp. 1,700,625 119,044 * Antero Resources Corp. 1,780,206 116,906 * Athlon Energy Inc. 2,099,476 84,840 Hess Corp. 888,639 79,231 * Whiting Petroleum Corp. 1,072,555 79,069 Apache Corp. 867,950 75,338 * Cobalt International Energy Inc. 4,071,172 73,281 Energy XXI Bermuda Ltd. 2,517,700 60,249 * Diamondback Energy Inc. 701,425 50,461 QEP Resources Inc. 1,478,473 45,374 Murphy Oil Corp. 694,800 44,071 * WPX Energy Inc. 561,700 11,953 Chesapeake Energy Corp. 163,800 4,709 Marathon Oil Corp. 121,520 4,393 * Newfield Exploration Co. 89,500 3,030 *,^ Ultra Petroleum Corp. 92,800 2,765 Williams Cos. Inc. 33,900 1,430 Kinder Morgan Inc. 18,173 594 Cimarex Energy Co. 1,800 214 Other (0.4%) ^,2 Vanguard Energy ETF 363,000 48,976 Total United States International (35.2%) Australia (0.7%) Oil Search Ltd. 10,115,898 83,811 Woodside Petroleum Ltd. 137,420 5,223 Austria (0.0%) OMV AG 66,201 3,095 Brazil (1.1%) Petroleo Brasileiro SA ADR 9,825,675 136,380 Petroleo Brasileiro SA Preference Shares 368,044 2,735 Petroleo Brasileiro SA 249,132 1,746 Petroleo Brasileiro SA ADR Type A 8,750 130 Canada (9.2%) Suncor Energy Inc. XNYS 6,858,682 264,745 Canadian Natural Resources Ltd. XNYS 4,813,443 196,244 Enbridge Inc. XTSE 3,623,600 174,984 Cenovus Energy Inc. XTSE 5,064,180 150,761 Encana Corp. XNYS 5,504,390 127,757 * Tourmaline Oil Corp. 2,090,870 108,259 Pacific Rubiales Energy Corp. 4,100,195 66,924 Cameco Corp. 2,573,670 54,793 * Imperial Oil Ltd. 761,200 37,146 Suncor Energy Inc. 250,734 9,672 Canadian Natural Resources Ltd. 196,878 8,022 Encana Corp. XTSE 187,300 4,339 Husky Energy Inc. 102,800 3,360 Enbridge Inc. XYNS 54,150 2,613 TransCanada Corp. 41,996 1,957 Cenovus Energy Inc. XNYS 61,239 1,824 Canadian Oil Sands Ltd. 47,000 1,019 China (2.1%) PetroChina Co. Ltd. ADR 1,744,395 201,164 Kunlun Energy Co. Ltd. 37,747,555 58,982 China Petroleum & Chemical Corp. 5,725,600 5,083 Huaneng Renewables Corp. 7,098,000 2,207 * GCL-Poly Energy Holdings Ltd. 7,171,000 2,154 PetroChina Co. Ltd. 1,576,000 1,818 CNOOC Ltd. 726,717 1,201 China Oilfield Services Ltd. 396,000 949 Denmark (0.0%) * Vestas Wind Systems A/S 77,735 3,452 Finland (0.0%) ^ Neste Oil Oyj 120,191 2,472 France (3.2%) ^ Total SA ADR 5,638,520 401,688 Total SA 290,072 20,753 ^ Technip SA 2,222 250 Greece (0.0%) Hellenic Petroleum SA 23,143 199 Hong Kong (0.0%) * Brightoil Petroleum Holdings Ltd. 1,312,000 407 Hungary (0.0%) MOL Hungarian Oil & Gas plc 40,671 2,340 India (0.9%) Reliance Industries Ltd. 7,262,040 112,882 Cairn India Ltd. 442,272 2,460 Bharat Petroleum Corp. Ltd. 324,720 2,452 Israel (0.0%) Paz Oil Co. Ltd. 13,322 2,082 Italy (1.9%) ^ Eni SPA ADR 4,482,005 231,451 Eni SPA 398,281 10,315 Japan (1.7%) Inpex Corp. 10,910,400 159,111 JX Holdings Inc. 11,323,170 58,833 Showa Shell Sekiyu KK 256,900 2,606 Cosmo Oil Co. Ltd. 1,248,000 2,335 Malaysia (0.0%) Petronas Dagangan Bhd. 24,000 223 Norway (0.7%) Statoil ASA ADR 2,885,990 87,936 Statoil ASA 197,859 6,032 Poland (0.0%) Polskie Gornictwo Naftowe i Gazownictwo SA 1,680,339 2,612 Polski Koncern Naftowy Orlen SA 27,901 418 Portugal (0.7%) Galp Energia SGPS SA 5,442,953 94,339 Russia (1.6%) Rosneft OAO GDR 16,158,591 101,591 Gazprom OAO ADR 13,094,193 94,631 Lukoil OAO ADR 100,500 5,320 Tatneft OAO ADR 91,395 3,144 AK Transneft OAO Prior Pfd. 1,141 2,531 Gazprom OAO 124,674 450 Singapore (0.0%) Sembcorp Industries Ltd. 601,000 2,580 South Africa (0.1%) Sasol Ltd. 110,232 6,178 South Korea (0.0%) SK Holdings Co. Ltd. 15,651 2,776 Spain (0.7%) Repsol SA 3,566,588 96,030 Thailand (0.1%) PTT Exploration & Production PCL (Foreign) 608,900 3,035 PTT PCL (Foreign) 313,800 3,028 * PTT Global Chemical PCL 1,181,300 2,550 United Kingdom (10.5%) Royal Dutch Shell plc ADR 7,946,585 625,714 BP plc ADR 8,689,185 439,847 BG Group plc 9,989,115 202,075 * Ophir Energy plc 13,649,538 60,806 BP plc 2,617,789 22,103 Royal Dutch Shell plc Class A 331,089 13,089 Royal Dutch Shell plc Class B 284,107 12,064 Royal Dutch Shell plc Class A (Amsterdam Shares) 133,302 5,273 * Essar Energy plc 1,009,813 1,146 * Cairn Energy plc 1 — Total International Total Common Stocks (Cost $6,875,248) Coupon Temporary Cash Investments (4.4%) 1 Money Market Fund (1.7%) 3,4 Vanguard Market Liquidity Fund 0.124% 223,031,256 223,031 Face Maturity Amount Date ($000) Repurchase Agreement (2.6%) RBS Securities, Inc. (Dated 04/30/14, Repurchase Value $351,300,000 collateralized by U.S Treasury Notes/Bonds 0.500%-3.500%, 1/31/16-5/15/20, with a value of $358,331,000) 0.040% 5/1/14 351,300 351,300 U.S. Government and Agency Obligations (0.1%) 5 Federal Home Loan Bank Discount Notes 0.070% 6/4/14 700 700 5,6 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 400 400 5,6 Federal Home Loan Bank Discount Notes 0.060% 7/7/14 5,500 5,500 5,6 Federal Home Loan Bank Discount Notes 0.090% 7/16/14 3,500 3,499 Total Temporary Cash Investments (Cost $584,430) Total Investments (100.7%) (Cost $7,459,678) Other Assets and Liabilities-Net (-0.7%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $63,028,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.5% and 3.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $64,209,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $7,999,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its Energy Fund counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks – United States 8,044,196 — — Common Stocks - International 3,343,210 1,291,496 — Temporary Cash Investments 223,031 361,399 — Futures Contracts—Assets 1 549 — — Total 11,610,986 1,652,895 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Energy Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index June 2014 223 104,693 1,174 E-mini S&P 500 Index June 2014 686 64,412 681 1,855 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At April 30, 2014, the cost of investment securities for tax purposes was $7,462,428,000. Net unrealized appreciation of investment securities for tax purposes was $5,800,904,000, consisting of unrealized gains of $5,931,535,000 on securities that had risen in value since their purchase and $130,631,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Fund Schedule of Investments As of April 30, 2014 Market Value Shares ($000) Real Estate Investment Trusts (100.0%) Diversified REITs (10.6%) 1 Vornado Realty Trust 12,029,037 1,234,179 1 American Realty Capital Properties Inc. 53,326,417 698,043 1 Duke Realty Corp. 23,279,404 407,855 1 Liberty Property Trust 10,474,626 392,799 1 WP Carey Inc. 6,375,584 391,971 1 Spirit Realty Capital Inc. 25,140,514 270,763 1 Lexington Realty Trust 14,681,363 157,972 1 Cousins Properties Inc. 12,872,168 149,703 1 PS Business Parks Inc. 1,428,665 122,537 1 Washington REIT 4,753,928 116,281 1 American Assets Trust Inc. 2,455,673 83,370 Select Income REIT 2,135,581 65,733 1 Investors Real Estate Trust 7,481,466 65,238 1 First Potomac Realty Trust 4,192,314 54,626 1 RAIT Financial Trust 5,818,294 47,594 1 Winthrop Realty Trust 2,342,329 32,558 1 Whitestone REIT 1,567,804 21,996 1 One Liberty Properties Inc. 895,713 19,822 Industrial REITs (4.9%) 1 Prologis Inc. 35,636,406 1,447,907 1 DCT Industrial Trust Inc. 22,661,010 177,209 1 EastGroup Properties Inc. 2,188,302 138,410 1 First Industrial Realty Trust Inc. 7,466,486 137,160 1 STAG Industrial Inc. 3,303,608 77,734 1 Monmouth Real Estate Investment Corp. Class A 2,799,290 26,285 Office REITs (13.2%) 1 Boston Properties Inc. 10,923,977 1,279,635 1 SL Green Realty Corp. 6,592,510 690,302 ^,1 Digital Realty Trust Inc. 9,177,466 490,077 1 Alexandria Real Estate Equities Inc. 5,118,185 377,824 1 Kilroy Realty Corp. 5,867,391 349,520 1 BioMed Realty Trust Inc. 13,727,428 286,903 1 Douglas Emmett Inc. 9,680,093 267,171 1 Highwoods Properties Inc. 6,424,595 259,232 1 CommonWealth REIT 8,459,446 214,955 1 Piedmont Office Realty Trust Inc. Class A 11,512,373 202,733 1 Corporate Office Properties Trust 6,243,903 167,024 1 Brandywine Realty Trust 11,194,360 162,878 1 Mack-Cali Realty Corp. 5,977,194 121,755 1 DuPont Fabros Technology Inc. 4,625,013 112,064 1 Government Properties Income Trust 3,908,190 99,463 1 Hudson Pacific Properties Inc. 4,070,574 95,862 Parkway Properties Inc. 4,889,252 92,211 1 Franklin Street Properties Corp. 6,441,347 78,456 1 CoreSite Realty Corp. 1,527,865 46,478 1 CyrusOne Inc. 1,414,839 28,297 Residential REITs (15.8%) 1 Equity Residential 24,465,573 1,454,234 1 AvalonBay Communities Inc. 8,784,877 1,199,575 1 Essex Property Trust Inc. 4,408,344 763,790 1 UDR Inc. 17,916,648 463,324 1 Camden Property Trust 6,095,774 417,500 1 Mid-America Apartment Communities Inc. 5,343,156 372,151 1 Apartment Investment & Management Co. Class A 10,426,455 321,448 1 American Campus Communities Inc. 7,487,331 286,016 1 Home Properties Inc. 4,065,028 250,406 1 Equity Lifestyle Properties Inc. 5,656,657 236,844 1 Post Properties Inc. 3,872,643 194,445 1 Sun Communities Inc. 2,885,187 131,478 1 Education Realty Trust Inc. 8,200,510 83,645 *,1 Starwood Waypoint Residential Trust 2,735,005 74,310 1 Associated Estates Realty Corp. 4,109,411 68,956 American Homes 4 Rent Class A 3,961,464 63,581 1 Campus Crest Communities Inc. 4,609,063 39,684 1 Silver Bay Realty Trust Corp. 2,633,027 39,443 *,1 American Residential Properties Inc. 2,183,859 39,244 Retail REITs (25.9%) 1 Simon Property Group Inc. 22,174,924 3,840,697 General Growth Properties Inc. 39,065,055 897,324 ^,1 Realty Income Corp. 15,693,590 681,887 1 Kimco Realty Corp. 29,274,450 670,970 1 Macerich Co. 10,042,362 651,850 1 Federal Realty Investment Trust 4,647,508 546,268 1 DDR Corp. 21,819,370 374,639 1 Regency Centers Corp. 6,597,258 345,894 1 Taubman Centers Inc. 4,541,332 330,791 ^,1 National Retail Properties Inc. 8,707,391 297,183 1 Weingarten Realty Investors 8,277,896 258,270 1 Retail Properties of America Inc. 16,885,063 241,794 1 Tanger Factory Outlet Centers Inc. 6,751,016 240,876 1 CBL & Associates Properties Inc. 11,533,837 209,570 1 Acadia Realty Trust 3,969,860 107,702 Equity One Inc. 4,693,291 105,740 1 Glimcher Realty Trust 10,367,426 105,644 1 Pennsylvania REIT 4,870,018 80,599 1 Retail Opportunity Investments Corp. 5,148,109 80,517 1 Ramco-Gershenson Properties Trust 4,756,808 78,392 1 Inland Real Estate Corp. 6,407,090 66,954 Alexander's Inc. 164,245 56,789 1 Kite Realty Group Trust 8,987,647 55,723 1 Excel Trust Inc. 3,444,971 43,476 Rouse Properties Inc. 2,426,017 40,733 Saul Centers Inc. 879,496 40,360 1 Getty Realty Corp. 1,907,350 36,087 Urstadt Biddle Properties Inc. Class A 1,613,581 32,933 1 Cedar Realty Trust Inc. 5,313,529 32,891 1 Agree Realty Corp. 1,064,905 31,809 1 AmREIT Inc. 1,336,612 22,268 Urstadt Biddle Properties Inc. 69,255 1,215 Specialized REITs (29.6%) 1 Public Storage 10,450,802 1,834,220 1 Ventas Inc. 21,013,567 1,388,576 1 HCP Inc. 32,603,010 1,364,762 1 Health Care REIT Inc. 20,627,066 1,301,362 1 Host Hotels & Resorts Inc. 54,040,306 1,159,165 1 Extra Space Storage Inc. 7,856,457 411,128 1 Senior Housing Properties Trust 14,412,378 338,259 1 Hospitality Properties Trust 10,599,105 318,503 ^,1 Omega Healthcare Investors Inc. 8,754,975 304,498 1 Corrections Corp. of America 8,277,958 271,517 1 LaSalle Hotel Properties 7,356,912 243,367 1 Gaming and Leisure Properties Inc. 6,326,923 232,514 1 RLJ Lodging Trust 7,889,954 210,425 1 EPR Properties 3,628,002 194,497 1 Sunstone Hotel Investors Inc. 13,069,539 187,025 1 CubeSmart 9,441,121 175,605 1 Sovran Self Storage Inc. 2,286,939 173,579 1 Geo Group Inc. 5,148,680 172,635 1 Healthcare Realty Trust Inc. 6,852,359 172,337 1 DiamondRock Hospitality Co. 13,964,294 171,342 1 Medical Properties Trust Inc. 12,094,565 163,277 1 Pebblebrook Hotel Trust 4,554,132 156,844 1 Healthcare Trust of America Inc. Class A 12,836,324 150,057 ^,1 Ryman Hospitality Properties Inc. 3,247,076 147,904 *,1 Strategic Hotels & Resorts Inc. 11,756,018 126,847 1 National Health Investors Inc. 1,966,038 121,285 1 LTC Properties Inc. 2,482,996 95,918 1 Chesapeake Lodging Trust 3,543,912 95,650 1 Sabra Health Care REIT Inc. 2,706,145 81,103 1 Hersha Hospitality Trust Class A 13,039,883 75,762 1 FelCor Lodging Trust Inc. 7,986,527 73,716 1 Ashford Hospitality Trust Inc. 6,002,815 61,589 1 Summit Hotel Properties Inc. 6,093,011 55,203 Aviv REIT Inc. 1,805,580 47,649 1 Universal Health Realty Income Trust 861,421 36,550 1 Ashford Hospitality Prime Inc. 1,724,406 26,452 Total Real Estate Investment Trusts (Cost $34,284,020) Coupon Temporary Cash Investment (0.5%) Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund (Cost 0.124% 214,412,000 214,412 Total Investments (100.5%) (Cost $34,498,432) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $176,794,000. * Non-income-producing security. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Includes $182,290,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At April 30, 2014, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Jan. 31, 2014 from April 30, 2014 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Acadia Realty Trust 96,367 8,669 3,847 899 107,702 Agree Realty Corp. 29,034 2,758 1,283 451 31,809 Alexandria Real Estate Equities Inc. 342,129 30,661 13,253 3,528 377,824 American Assets Trust Inc. 78,578 6,526 2,943 533 83,370 American Campus Communities Inc. 248,719 22,629 10,626 2,579 286,016 American Realty Capital Properties Inc. 174,745 104,065 27,355 13,746 698,043 American Residential Properties Inc. 38,557 2,996 1,168 — 39,244 AmREIT Inc. 20,700 1,867 764 264 22,268 Apartment Investment & Management Co. Class A 278,685 25,875 11,944 2,622 321,448 Ashford Hospitality Prime Inc. 27,125 2,316 1,009 85 26,452 Ashford Hospitality Trust Inc. 49,152 10,328 2,242 647 61,589 Associated Estates Realty Corp. 55,026 12,406 1,077 777 68,956 REIT Index Fund AvalonBay Communities Inc. 1,036,765 94,124 43,368 10,034 1,199,575 BioMed Realty Trust Inc. 255,970 23,153 10,818 3,379 286,903 Boston Properties Inc. 1,124,832 101,230 43,060 6,992 1,279,635 Brandywine Realty Trust 152,490 13,142 6,080 1,656 162,878 BRE Properties Inc. 311,430 21,820 9,800 28,013 NA 1 Camden Property Trust 359,939 33,452 15,334 3,961 417,500 Campus Crest Communities Inc. 38,927 3,236 1,421 752 39,684 CBL & Associates Properties Inc. 187,272 16,562 7,625 2,782 209,570 Cedar Realty Trust Inc. 31,995 2,589 1,085 254 32,891 Chesapeake Lodging Trust 80,802 7,336 1,510 1,047 95,650 Cole Real Estate Investment Inc. 485,625 2,379 827 1,923 NA 2 CommonWealth REIT 198,594 18,442 8,384 1,997 214,955 CoreSite Realty Corp. 44,859 3,678 1,630 527 46,478 Corporate Office Properties Trust 148,243 13,559 6,231 1,690 167,024 Corrections Corp. of America 265,239 22,419 10,169 4,162 271,517 Cousins Properties Inc. 126,010 15,519 2,444 880 149,703 CubeSmart 144,461 14,715 2,933 1,209 175,605 CyrusOne Inc. 24,387 7,286 1,077 293 28,297 DCT Industrial Trust Inc. 154,075 14,437 4,683 1,568 177,209 DDR Corp. 291,170 59,666 6,156 3,316 374,639 DiamondRock Hospitality Co. 154,574 13,895 6,542 1,409 171,342 Digital Realty Trust Inc. 447,188 40,253 18,598 7,512 490,077 Douglas Emmett Inc. 235,253 21,330 9,925 1,907 267,171 Duke Realty Corp. 348,700 31,907 13,960 3,819 407,855 DuPont Fabros Technology Inc. 114,836 9,474 4,258 1,600 112,064 EastGroup Properties Inc. 123,371 11,221 4,440 1,170 138,410 Education Realty Trust Inc. 70,800 6,283 2,854 899 83,645 EPR Properties 177,081 15,599 7,205 3,062 194,497 Equity Lifestyle Properties Inc. 212,567 18,734 8,656 1,810 236,844 Equity Residential 1,294,578 117,558 53,882 12,097 1,454,234 Essex Property Trust Inc. 411,321 51,847 18,743 3,243 763,790 Excel Trust Inc. 37,565 3,435 1,571 594 43,476 Extra Space Storage Inc. 329,463 37,857 6,708 3,099 411,128 Federal Realty Investment Trust 488,995 43,207 24,983 3,589 546,268 FelCor Lodging Trust Inc. 62,250 5,662 2,613 159 73,716 First Industrial Realty Trust Inc. 122,413 11,412 5,280 754 137,160 First Potomac Realty Trust 52,345 4,417 2,045 603 54,626 Franklin Street Properties Corp. 73,834 6,364 2,915 1,220 78,456 Gaming and Leisure Properties Inc. — 243,932 3,158 3,214 232,514 Geo Group Inc. 164,618 13,689 6,184 2,883 172,635 Getty Realty Corp. 34,606 3,009 1,383 376 36,087 REIT Index Fund Glimcher Realty Trust 84,782 8,397 3,903 1,021 105,644 Government Properties Income Trust 92,220 8,037 3,714 1,676 99,463 HCP Inc. 1,218,577 103,894 46,635 16,985 1,364,762 Health Care REIT Inc. 1,132,528 99,840 36,634 15,565 1,301,362 Healthcare Realty Trust Inc. 150,037 13,339 6,128 1,993 172,337 Healthcare Trust of America Inc., 127,369 13,242 2,428 1,825 150,057 Class A Hersha Hospitality Trust Class A 67,635 5,877 2,603 771 75,762 Highwoods Properties Inc. 225,216 19,959 6,363 2,615 259,232 Home Properties Inc. 216,497 19,775 8,952 2,856 250,406 Hospitality Properties Trust 260,325 23,904 11,073 5,179 318,503 Host Hotels & Resorts Inc. 941,903 87,552 32,026 7,450 1,159,165 Hudson Pacific Properties Inc. 78,084 14,017 3,173 466 95,862 Inland Real Estate Corp. 64,548 5,332 2,377 902 66,954 Investors Real Estate Trust 61,446 5,161 1,595 961 65,238 Kilroy Realty Corp. 293,633 27,752 10,209 2,022 349,520 Kimco Realty Corp. 584,925 52,792 24,495 6,495 670,970 Kite Realty Group Trust 55,438 4,325 1,886 578 55,723 LaSalle Hotel Properties 216,270 18,865 8,715 2,028 243,367 Lexington Realty Trust 143,757 18,147 2,664 2,385 157,972 Liberty Property Trust 355,136 33,614 6,899 4,902 392,799 LTC Properties Inc. 90,062 7,621 3,481 1,248 95,918 Macerich Co. 543,191 50,526 23,167 6,068 651,850 Mack-Cali Realty Corp. 115,506 10,387 4,746 1,768 121,755 Medical Properties Trust Inc. 145,055 19,630 4,275 2,505 163,277 Mid-America Apartment Communities 329,311 29,876 13,528 3,874 372,151 Inc. Monmouth Real Estate Investment 24,698 2,201 988 408 26,285 Corp. Class A National Health Investors Inc. 118,344 9,816 4,503 1,491 121,285 National Retail Properties Inc. 274,761 24,696 10,000 3,516 297,183 Omega Healthcare Investors Inc. 255,531 29,405 5,064 4,364 304,498 One Liberty Properties Inc. 17,710 1,406 393 328 19,822 Pebblebrook Hotel Trust 126,718 14,147 2,660 1,032 156,844 Pennsylvania REIT 86,791 7,212 3,229 958 80,599 Piedmont Office Realty Trust Inc. 189,405 16,102 13,734 2,332 202,733 Class A Post Properties Inc. 175,010 15,439 8,447 1,373 194,445 Prologis Inc. 1,319,733 119,599 55,038 11,546 1,447,907 PS Business Parks Inc. 107,244 9,803 4,573 704 122,537 Public Storage 1,573,408 144,250 66,465 14,429 1,834,220 RAIT Financial Trust 46,948 3,821 1,705 978 47,594 Ramco-Gershenson Properties Trust 72,608 6,271 2,860 882 78,392 Realty Income Corp. 546,288 118,425 24,322 8,162 681,887 REIT Index Fund Regency Centers Corp. 303,399 27,509 12,643 3,027 345,894 Retail Opportunity Investments Corp. 70,948 6,044 2,470 813 80,517 Retail Properties of America Inc. 169,103 60,393 3,896 2,753 241,794 RLJ Lodging Trust 188,430 16,614 7,745 1,709 210,425 Ryman Hospitality Properties Inc. 128,374 11,317 5,191 1,758 147,904 Sabra Health Care REIT Inc. 73,758 6,003 1,592 929 81,103 Senior Housing Properties Trust 289,249 46,015 11,281 5,213 338,259 Silver Bay Realty Trust Corp. 40,505 3,303 2,028 78 39,443 Simon Property Group Inc. 3,281,268 296,546 136,569 26,809 3,840,697 SL Green Realty Corp. 588,966 53,617 22,933 3,246 690,302 Sovran Self Storage Inc. 145,817 13,680 3,454 1,546 173,579 Spirit Realty Capital Inc. 254,720 22,517 10,562 4,116 270,763 STAG Industrial Inc. 62,049 11,752 2,027 988 77,734 Starwood Waypoint Residential Trust — 83,825 2,650 — 74,310 Strategic Hotels & Resorts Inc. 104,533 9,461 4,262 — 126,847 Summit Hotel Properties Inc. 49,408 5,829 789 631 55,203 Sun Communities Inc. 109,513 28,792 4,227 1,846 131,478 Sunstone Hotel Investors Inc. 160,220 14,422 6,600 643 187,025 Tanger Factory Outlet Centers 215,240 19,180 8,715 1,616 240,876 Taubman Centers Inc. 283,451 26,377 13,643 2,421 330,791 UDR Inc. 416,768 38,134 17,547 4,612 463,324 Universal Health Realty Income Trust 34,965 2,822 1,265 532 36,550 Ventas Inc. 1,249,299 108,004 45,923 14,878 1,388,576 Vornado Realty Trust 1,055,342 96,222 44,044 8,362 1,234,179 Washington REIT 105,809 9,262 4,224 1,406 116,281 Weingarten Realty Investors 229,316 20,726 9,548 2,623 258,270 Whitestone REIT 19,857 2,023 420 290 21,996 Winthrop Realty Trust 25,639 2,248 982 374 32,558 WP Carey Inc. NA 3 277,427 5,981 5,619 391,971 34,042,854 403,064 39,565,358 1 Not applicable—In April 2014, BRE Properties Inc. merged with Essex Property Trust Inc. 2 Not applicable-—In February 2014, Cole Real Estate Investment Inc. merged with American Realty Capital Properties Inc. 3 Not applicable—At January 31, 2014, the issuer was not an affiliated company of the fund. D. At April 30, 2014, the cost of investment securities for tax purposes was $34,498,432,000. Net unrealized appreciation of investment securities for tax purposes was $6,725,606,000, consisting of unrealized gains of $7,063,953,000 on securities that had risen in value since their purchase and $338,347,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Growth Fund Schedule of Investments As of April 30, 2014 Market Value Shares ($000) Common Stocks (97.8%) Consumer Discretionary (13.7%) McDonald's Corp. 6,111,246 619,558 TJX Cos. Inc. 8,731,346 507,990 NIKE Inc. Class B 5,641,752 411,566 Lowe's Cos. Inc. 8,730,654 400,824 Mattel Inc. 9,828,786 385,436 Walt Disney Co. 3,627,325 287,792 Omnicom Group Inc. 3,661,295 247,796 Consumer Staples (13.4%) Wal-Mart Stores Inc. 7,294,262 581,426 Procter & Gamble Co. 5,086,736 419,910 ^ Anheuser-Busch InBev NV 3,529,151 384,667 Diageo plc 11,871,130 363,733 Coca-Cola Co. 8,850,790 361,024 CVS Caremark Corp. 4,912,116 357,209 Colgate-Palmolive Co. 4,621,362 311,018 Energy (11.2%) BG Group plc 28,174,347 569,955 Chevron Corp. 4,137,072 519,285 Exxon Mobil Corp. 4,175,733 427,637 Enbridge, Inc 8,109,748 391,620 Schlumberger Ltd. 2,527,865 256,705 Occidental Petroleum Corp. 1,699,076 162,686 Financials (10.7%) ACE Ltd. 4,035,958 412,959 BlackRock Inc. 1,195,245 359,769 Chubb Corp. 3,417,522 314,685 Wells Fargo & Co. 6,264,918 310,991 PNC Financial Services Group Inc. 3,666,899 308,166 Marsh & McLennan Cos. Inc. 5,482,017 270,318 Public Storage 1,481,647 260,044 Health Care (17.6%) Merck & Co. Inc. 9,023,408 528,411 Johnson & Johnson 5,208,507 527,570 UnitedHealth Group Inc. 6,692,740 502,223 Roche Holding AG 1,682,661 493,602 Cardinal Health Inc. 6,824,118 474,345 Medtronic Inc. 7,936,015 466,796 Amgen Inc. 3,115,087 348,111 Pfizer Inc. 10,169,142 318,091 Industrials (15.7%) United Parcel Service Inc. Class B 6,269,612 617,557 Lockheed Martin Corp. 3,458,381 567,659 United Technologies Corp. 3,970,538 469,834 Canadian National Railway Co. 7,108,715 416,386 Northrop Grumman Corp. 2,794,156 339,518 Honeywell International Inc. 3,561,372 330,851 Emerson Electric Co. 3,844,665 262,129 General Dynamics Corp. 2,329,407 254,953 Information Technology (10.4%) Microsoft Corp. 12,947,301 523,071 Automatic Data Processing Inc. 6,582,300 513,156 Accenture plc Class A 6,090,462 488,577 Oracle Corp. 10,513,213 429,780 International Business Machines Corp. 1,064,608 209,164 Materials (4.1%) Praxair Inc. 3,898,603 508,962 Ecolab Inc. 3,369,666 352,602 Utilities (1.0%) Dominion Resources Inc. 2,792,742 Total Common Stocks (Cost $14,770,112) Coupon Temporary Cash Investments (2.6%) Money Market Fund (0.5%) 1,2 Vanguard Market Liquidity Fund 0.124% 118,000,000 Face Maturity Amount Date ($000) Repurchase Agreements (2.1%) Morgan Stanley & Co., Inc. (Dated 04/30/14, Repurchase Value $234,200,000, collaterized by Federal National Mortgage Assn. 2.500%-5.000%, 10/1/27-4/1/44 and Federal Home Loan Mortgage Corp. 3.000%-4.500, 3/1/43- 4/1/44, with a value of $238,884,000) 0.070% 5/1/14 234,200 234,200 RBS Securities, Inc. (Dated 04/30/14, Repurchase Value $196,300,000, collaterized by U.S. Treasury Note/Bond, 1.250%-3.125%, 9/30/15- 5/15/43, with a value of $200,226,000) 0.040% 5/1/14 196,300 196,300 Total Temporary Cash Investments (Cost $548,500) Total Investments (100.4%) (Cost $15,318,612) Other Assets and Liabilities-Net (-0.4%) 1 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $108,825,000. 1 Includes $118,000,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the Dividend Growth Fund latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Dividend Growth Fund The following table summarizes the market value of the fund's investments as of April 30, 2014, based on the inputs used to value them : Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 18,538,746 1,811,957 — Temporary Cash Investments 118,000 430,500 — Total 18,656,746 2,242,457 — E. At April 30, 2014, the cost of investment securities for tax purposes was $15,318,612,000. Net unrealized appreciation of investment securities for tax purposes was $5,580,591,000, consisting of unrealized gains of $5,588,147,000 on securities that had risen in value since their purchase and $7,556,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Appreciation Index Fund Schedule of Investments As of April 30, 2014 Market Value Shares ($000) Common Stocks (100.0%) 1 Basic Materials (5.5%) Praxair Inc. 2,039,595 266,269 Ecolab Inc. 2,086,681 218,350 PPG Industries Inc. 960,993 186,067 Air Products & Chemicals Inc. 1,468,633 172,594 Nucor Corp. 2,208,849 114,308 Sigma-Aldrich Corp. 828,791 79,738 International Flavors & Fragrances Inc. 563,943 55,560 Airgas Inc. 513,228 54,535 RPM International Inc. 924,071 39,421 Albemarle Corp. 551,622 36,981 Royal Gold Inc. 446,692 29,571 HB Fuller Co. 346,578 16,057 Stepan Co. 154,782 8,951 Consumer Goods (18.5%) Coca-Cola Co. 23,723,272 967,672 PepsiCo Inc. 10,562,463 907,210 Colgate-Palmolive Co. 6,375,479 429,070 Monsanto Co. 3,641,513 403,116 NIKE Inc. Class B 4,908,691 358,089 Archer-Daniels-Midland Co. 4,567,714 199,746 VF Corp. 3,055,395 186,654 Genuine Parts Co. 1,066,576 92,920 Stanley Black & Decker Inc. 1,079,627 92,729 Hormel Foods Corp. 1,829,393 87,244 Bunge Ltd. 1,023,494 81,521 Brown-Forman Corp. Class B 893,180 80,136 JM Smucker Co. 719,462 69,558 Church & Dwight Co. Inc. 951,831 65,686 Polaris Industries Inc. 456,008 61,256 McCormick & Co. Inc. 825,660 58,787 Hasbro Inc. 908,568 50,207 Nu Skin Enterprises Inc. Class A 412,718 35,906 Flowers Foods Inc. 1,447,371 29,700 Lancaster Colony Corp. 189,036 17,936 Andersons Inc. 195,361 12,169 Tootsie Roll Industries Inc. 262,075 7,388 Consumer Services (14.8%) Wal-Mart Stores Inc. 12,131,580 967,008 CVS Caremark Corp. 8,203,467 596,556 Walgreen Co. 6,592,147 447,607 Lowe's Cos. Inc. 7,145,936 328,070 TJX Cos. Inc. 4,934,152 287,069 Target Corp. 4,391,218 271,158 Cardinal Health Inc. 2,378,932 165,360 Ross Stores Inc. 1,491,116 101,515 Tiffany & Co. 888,426 77,728 Family Dollar Stores Inc. 789,381 46,376 FactSet Research Systems Inc. 296,887 31,618 Rollins Inc. 1,013,713 30,493 John Wiley & Sons Inc. Class A 343,327 19,728 Casey's General Stores Inc. 267,028 18,334 Cracker Barrel Old Country Store Inc. 165,381 15,668 Aaron's Inc. 498,557 14,692 Matthews International Corp. Class A 189,460 7,645 Financials (6.9%) ACE Ltd. 2,335,697 238,988 Franklin Resources Inc. 4,376,715 229,121 Aflac Inc. 3,162,397 198,346 Chubb Corp. 1,703,970 156,902 T. Rowe Price Group Inc. 1,819,371 149,425 McGraw Hill Financial Inc. 1,880,191 139,003 WR Berkley Corp. 891,818 39,454 SEI Investments Co. 1,175,977 38,078 PartnerRe Ltd. 358,386 37,774 Axis Capital Holdings Ltd. 777,520 35,572 Cullen/Frost Bankers Inc. 421,632 32,217 HCC Insurance Holdings Inc. 692,509 31,814 Eaton Vance Corp. 841,239 30,343 Brown & Brown Inc. 1,009,078 30,050 RenaissanceRe Holdings Ltd. 288,794 29,229 Commerce Bancshares Inc. 665,829 28,950 Prosperity Bancshares Inc. 459,482 27,109 StanCorp Financial Group Inc. 303,367 18,536 UMB Financial Corp. 313,266 18,392 Bank of the Ozarks Inc. 255,496 15,304 RLI Corp. 297,767 12,822 American Equity Investment Life Holding Co. 494,385 11,529 Community Bank System Inc. 280,111 10,417 Westamerica Bancorporation 182,992 9,300 Bancfirst Corp. 106,275 6,186 Infinity Property & Casualty Corp. 79,484 5,100 1st Source Corp. 167,792 4,948 Community Trust Bancorp Inc. 110,153 4,061 Westwood Holdings Group Inc. 57,225 3,329 Health Care (9.9%) Johnson & Johnson 9,837,482 996,439 Abbott Laboratories 10,705,459 414,729 Medtronic Inc. 6,926,387 407,410 Stryker Corp. 2,621,627 203,831 Becton Dickinson and Co. 1,339,234 151,374 CR Bard Inc. 538,270 73,921 West Pharmaceutical Services Inc. 488,138 21,175 Owens & Minor Inc. 436,973 14,656 Healthcare Services Group Inc. 485,569 14,130 Industrials (23.6%) United Technologies Corp. 6,349,739 751,365 3M Co. 4,597,655 639,488 Caterpillar Inc. 4,425,115 466,407 Emerson Electric Co. 4,877,247 332,531 FedEx Corp. 2,166,258 295,153 Automatic Data Processing Inc. 3,342,850 260,609 General Dynamics Corp. 2,374,504 259,889 Illinois Tool Works Inc. 2,947,649 251,228 Deere & Co. 2,564,999 239,417 Norfolk Southern Corp. 2,148,824 203,128 Northrop Grumman Corp. 1,503,684 182,713 Sherwin-Williams Co. 695,872 139,063 Parker Hannifin Corp. 1,034,691 131,282 WW Grainger Inc. 477,314 121,429 Fastenal Co. 2,058,986 103,114 Dover Corp. 1,179,603 101,918 Pentair Ltd. 1,369,286 101,724 Roper Industries Inc. 690,670 95,969 CH Robinson Worldwide Inc. 1,052,058 61,966 Expeditors International of Washington Inc. 1,406,047 57,985 Cintas Corp. 831,530 49,002 MDU Resources Group Inc. 1,313,888 46,538 Valspar Corp. 592,617 43,285 Donaldson Co. Inc. 1,008,147 42,433 Lincoln Electric Holdings Inc. 562,159 37,558 Carlisle Cos. Inc. 443,096 36,445 Nordson Corp. 446,512 33,198 Jack Henry & Associates Inc. 593,165 32,719 Aptargroup Inc. 454,704 30,656 Graco Inc. 422,331 30,619 MSC Industrial Direct Co. Inc. Class A 332,644 30,290 Bemis Co. Inc. 704,783 28,360 Valmont Industries Inc. 185,951 27,690 ITT Corp. 634,260 27,362 AO Smith Corp. 541,376 25,315 Toro Co. 394,200 25,047 CLARCOR Inc. 349,840 20,207 MSA Safety Inc. 257,725 13,595 Franklin Electric Co. Inc. 330,400 12,776 ABM Industries Inc. 386,565 10,472 Brady Corp. Class A 338,401 8,727 Tennant Co. 128,112 8,172 ^ Lindsay Corp. 89,534 7,891 Raven Industries Inc. 252,340 7,797 Gorman-Rupp Co. 181,455 5,634 McGrath RentCorp 178,111 5,625 Badger Meter Inc. 99,570 4,934 Cass Information Systems Inc. 79,560 4,018 Mesa Laboratories Inc. 24,126 2,068 Oil & Gas (9.0%) Exxon Mobil Corp. 9,413,472 964,034 Occidental Petroleum Corp. 5,522,460 528,776 EOG Resources Inc. 3,789,687 371,389 Helmerich & Payne Inc. 746,101 81,064 Murphy Oil Corp. 1,270,921 80,614 Energen Corp. 504,379 39,296 CARBO Ceramics Inc. 160,151 22,407 Technology (10.7%) International Business Machines Corp. 4,894,108 961,546 QUALCOMM Inc. 11,732,321 923,451 Texas Instruments Inc. 7,522,113 341,880 Analog Devices Inc. 2,168,337 111,214 Linear Technology Corp. 1,636,883 72,841 Harris Corp. 741,065 54,483 Telecommunications (0.1%) Telephone & Data Systems Inc. 703,576 19,130 Atlantic Tele-Network Inc. 109,200 6,462 Utilities (1.0%) ONEOK Inc. 1,441,871 91,155 National Fuel Gas Co. 581,239 42,803 UGI Corp. 796,240 37,177 Aqua America Inc. 1,226,064 30,762 MGE Energy Inc. 240,276 9,183 American States Water Co. 268,553 8,153 California Water Service Group 330,174 7,429 Chesapeake Utilities Corp. 66,806 4,226 Connecticut Water Service Inc. 76,987 2,502 Total Common Stocks (Cost $18,122,478) Coupon Temporary Cash Investments (0.2%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.124% 40,119,739 40,120 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.060% 6/2/14 4,000 3,999 6 Federal Home Loan Bank Discount Notes 0.060% 5/23/14 3,500 3,500 Total Temporary Cash Investments (Cost $47,619) Total Investments (100.2%) (Cost $18,170,097) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $1,771,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,829,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Cash of $800,000 has been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. Dividend Appreciation Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of April 30, 2014, based on the inputs used to value them: ($000) Number of Unrealized Long (Short) Aggregate Settlement Appreciation Futures Contracts Expiration Contracts Value Long (Short) (Depreciation) E-mini S&P 500 Index June 2014 66 6,197 20 S&P 500 Index June 2014 11 5,164 49 69 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered Dividend Appreciation Index Fund into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At April 30, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 23,156,479 — — Temporary Cash Investments 40,120 7,499 — Futures Contracts—Assets 1 78 — — Futures Contracts—Liabilities 1 (31) — — Total 23,196,646 7,499 — 1 Represents variation margin on the last day of the reporting period. At April 30, 2014, the cost of investment securities for tax purposes was $18,170,097,000. Net unrealized appreciation of investment securities for tax purposes was $5,034,001,000, consisting of unrealized gains of $5,085,836,000 on securities that had risen in value since their purchase and $51,835,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2014 VANGUARD SPECIALIZED FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 19, 2014 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
